Title: From Thomas Jefferson to Frederick Winslow Hatch, 8 December 1821
From: Jefferson, Thomas
To: Hatch, Frederick Winslow


Dear Sir
Monticello
Dec. 8. 21.
In the antient Feudal times of our good old forefathers when the Seigneur married his daughter, or knighted his son, it was the usage for his vassals to give him a year’s rent extra in the name of an Aid. I think it as reasonable when our Pastor builds a house, that each of his flock should give him an Aid of a year’s contribution. I inclose mine as a tribute of justice, which of itself indeed is nothing, but as an example, if followed, may become something. in any event be pleased to accept it as an offering of duty, & a testimony of my friendly attachment and high respect.Th: Jefferson